Citation Nr: 0330379	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a post-operative scar secondary to a 
thoracotomy of the right lung.

2.  Entitlement to an initial disability rating in excess 10 
percent for a post-operative scar secondary to a ventral 
hernia repair.

3.  Entitlement to a disability rating in excess of 10 
percent for a post-operative thoracotomy of the right lung.

4.  Whether the reduction in the disability rating, from 10 
percent to zero percent disabling, for a post-operative liver 
laceration was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to October 
1995, including service in the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In that decision, the 
RO granted entitlement to service connection for a post-
operative scar secondary to a thoracotomy of the right lung, 
and for a post-operative scar secondary to a ventral hernia 
repair, each evaluated as zero percent disabling.  By that 
same rating decision, the RO denied entitlement to a 
disability rating in excess of 10 percent for a post-
operative thoracotomy of the right lung.  The RO also 
proposed to reduce the disability rating for the veteran's 
service-connected post-operative ventral hernia from 20 
percent to zero percent, and to reduce the disability rating 
for the veteran's service-connected post-operative liver 
laceration from 10 percent to zero percent.  This proposal 
was effectuated in a November 1999 rating decision, which 
reduced the disability ratings for the veteran's post-
operative ventral hernia and his post-operative liver 
laceration to zero percent, effective from February 1, 2000.  

In January 2000, the veteran filed a notice of disagreement 
that contested the zero percent ratings assigned for each of 
the post-operative scars, that contested the denial of a 
disability rating in excess of 10 percent for a post-
operative thoracotomy of the right lung, and that challenged 
the propriety of the reductions in rating for the post-
operative ventral hernia and for the post-operative liver 
laceration.  In November 2000, the RO furnished the veteran a 
statement of the case (SOC), which addressed the issues 
regarding the propriety of the reductions; and in December 
2000, the veteran filed a substantive appeal (VA Form 9) with 
respect to the rating reduction issues.  In February 2001, 
the RO furnished the veteran a SOC, which addressed the 
issues concerning the disability ratings assigned each of the 
post-operative scars and the post-operative thoracotomy of 
the right lung; and in responding to this SOC, the filed a 
substantive appeal (VA Form 9) in February 2001.

A hearing was held at the RO in March 2003.  During this 
hearing, the veteran indicated that if the 20 percent 
disability rating for his post-operative ventral hernia was 
restored, he would be satisfied with the 20 percent rating 
for this disability and would withdraw the appeal.  (See, 
Transcript of VARO Hearing, dated March 18, 2003, page 5).  
In June 2003, the RO entered a rating decision that restored 
the 20 percent disability rating for post-operative ventral 
hernia, effective from February 1, 2000.  As restoration of 
the 20 percent rating for that disability has been granted, 
with no further argument having been made by the veteran or 
his representative, this matter is deemed withdrawn and is no 
longer a part of the current appeal.

In a June 2003 Supplemental SOC, the RO confirmed the 
reduction in rating from 10 percent to zero percent for the 
post-operative liver laceration; continued the 10 percent 
disability rating assigned for the post-operative thoracotomy 
of the right lung; and increased the initial disability 
ratings from zero to 10 percent for each of the post-
operative scars.

Because the veteran has disagreed with the initial disability 
ratings assigned to his service-connected post-operative 
thoracotomy scar of the right lung and post-operative scar 
secondary to a ventral hernia repair, all of the evidence 
considered in the initial ratings following the grant of 
service connection in September 1999 must be considered when 
these claims are re-adjudicated by the RO.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Additionally, in a statement received in November 2001, the 
veteran raised the issue of whether new and material evidence 
has been received to reopen a previously denied claim of 
entitlement to service connection for chronic rhinitis.  As 
this matter has not developed and adjudicated for appellate 
review, it is referred to the RO for appropriate action.

In view of the foregoing, the Board's appellate review will 
focus on the issues listed on the cover page.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

With respect to the issue of whether the reduction in rating 
from 10 percent to zero percent for the post-operative liver 
laceration was proper, there is nothing in the record that 
satisfies the notification requirements of the VCAA, and 
action by the RO is needed to satisfy those requirements.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).  

With respect to the issues currently on appeal, the Board 
notes that there are additional VA treatment records relevant 
to the claims that have not been associated with the claims 
folder.  In this regard, the Board notes that, at the 
veteran's personal hearing in March 2003, the veteran's 
service representative stated that the veteran had been 
treated at the pain clinic located at the VA Medical Center 
in Durham, North Carolina, and that these records had not 
been associated with the veteran's claims folder.  A detailed 
review of the veteran's claims folder does not indicate that 
an attempt has been made to associate these records with the 
claims folder.  The law states that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's complete VA treatment 
records.  See 38 U.S.C.A. § 5103A (West Supp. 2002).

In the veteran's substantive appeal received in May 2001, he 
had requested a hearing before a Veterans Law Judge (formerly 
referred to as a member of the Board of Veterans' Appeals) in 
Washington, DC.  However, in an April 2002 statement, the 
veteran indicated that he still wanted a BVA hearing at the 
local VA regional office or in Washington, DC.  While the 
information of record reflects that the veteran was provided 
a personal hearing at the local regional office before a 
Decision Review Officer in March 2003, the records does not 
otherwise indicate that the veteran has withdrawn his request 
for a BVA hearing.

Finally, the Board notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Federal 
Circuit") invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  It 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

In view of the above, this case is REMANDED for the following 
actions:

1.  With respect to the issues of 
entitlement to initial disability ratings 
in excess of 10 percent for a post-
operative thoracotomy scar of the right 
lung and in excess of 10 percent for a 
post-operative scar secondary to a 
ventral hernia repair; entitlement to a 
disability rating in excess of 10 percent 
for a post-operative thoracotomy of the 
right lung; and whether the reduction in 
rating from 10 percent to zero percent 
for the post-operative liver laceration 
was proper, the RO should send the 
veteran a letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. § 5102, 5103 and 
5103A (West 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him, since June 1997, for the 
post-operative scars, the post-operative 
thoracotomy of the right lung, and the 
post-operative liver laceration.  
Specifically, the RO should obtain the 
veteran's records from the VA Medical 
Center in Durham, North Carolina, for the 
period from September 1998.  If no such 
records can be located, the RO should 
obtain specific confirmation of this fact 
and document it in the veteran's claims 
folder.

3.  Thereafter, the RO should again 
review the issues of entitlement to 
initial disability ratings in excess of 
10 percent for a post-operative 
thoracotomy scar of the right lung and in 
excess of 10 percent for a post-operative 
scar secondary to a ventral hernia 
repair; entitlement to a disability 
rating in excess of 10 percent for a 
post-operative thoracotomy of the right 
lung; and whether the reduction in rating 
from 10 percent to zero percent for the 
post-operative liver laceration was 
proper, in light of all pertinent legal 
authority and the evidence of record.  If 
the determinations remain adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond before 
returning the claims file to the Board.

4.  After the completion of the 
foregoing, the RO should send the veteran 
a letter asking that he clarify whether 
he still wants a BVA hearing, and; if he 
does, to specify the type of BVA hearing 
he wishes to have (i.e., Travel Board, 
Video Conference, or VA Central Office in 
Washington, DC).  If the veteran selects 
either a Travel Board hearing or a Video 
Conference hearing, the RO should 
schedule the veteran for such hearing and 
properly notify him of this hearing.  If 
the veteran selects a VA Central Office 
in Washington, DC, the RO should return 
the claims file to the Board for the 
purpose of scheduling such hearing.

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


